Title: To Thomas Jefferson from Philip Mazzei, 10 April 1802
From: Mazzei, Philip
To: Jefferson, Thomas


            
              A JEFFERSON
              Pisa, 10 Apr. 1802.
            Colle lettere di Milano mi pervengano sul punto che son di partenza le 2 sue dei 29 Aprile 1800 e 17 Marzo 1801. Da queste vedo, che sonosi smarrite tutte le mie dall’8 xbre 1797 al 6 xbre 1800, e che le sue pure a me dirette ànno avuta la meda. sorte. Dopo l’indicata mia del 6 xbre 800, nel mandarlene la copia, il 5 Febb. 801, aggiunsi una breve descrizione dei mali della povera Italia, dove avrà veduto che le sedi delle scienze, in vece d’esser rispettate, come Ella à supposto, sono state le più perseguitate e straziate. Le scrissi susseguentemente il 2 Luglio, alla copia della qual lettera il 30 del do. mese, aggiunsi che il Corriere portore dell’originale era stato assassinato in Provenza, e Le mandai la traduzion toscana del suo Divino Discorso pronunziato nell’assumer la Presidenza degli S.U. Il 28 7bre Le scrissi pochi versi, relativamente a dei noccioli di 4 qualità di pesche che Le mandai. Il 15 9bre Le diedi avviso della cambiale di £1417.10., rimessa da Mr. Jn. Barnes of George Town agli amici Vanstaphorst per me; dissi che supponevo venirmi da Lei (benchè non me ne sia venuto avviso nè prima nè dopo); Le mandai la 2.da copia della mia del 2 Luglio, e un’esemplare d’una 2da. edizione del suo discorso corretta e non piena d’errori come la prima che non avevo potuto correggere. In varie delle dette lettere Le dissi dei fatti, tendenti a provare che bisognerebbe mettere sur un meglior piede i. Consolati nei porti d’Italia, o di averci almeno un Consol generale salariato, o piuttosto un’Incaricato d’Affari, che potesse trattar direttamente con i varii Governi. Ora Le ne inculco la necessità con più calore, a motivo di quel che ò inteso ultimamente in Livorno da persone, della cui buona fede non posso dubitare. Ci bisogna qua una persona, che non solo invigili sulla condotta dei consoli e Viceconsoli, come ancora ò già detto in 2 lettere almeno, ma che abbia una reputazione onde poter influire sulla condotta degli Americani, i quali, o per deduzione dei nostri nemici, o di persona per altre cause interessata ad indurli in errore si conducono in maniera da non dar buona idea di loro stessi, da far poco onore ai lor compatriotti, e finalmente da progiudicare al commercio degli S.U.
            Ella probabilmente avrà ricevuto tutte le lettere che le ò mandata posteriormente a quella del 6 xbre 1800 per bastimenti americani, con quali spero pure di ricever le sue. Potendo, fanno i viaggi diretti tra Livorno e varii porti d’America.
            S’io ritorno a tempo, come spero, Le mandero quest’anno poche piante di buone pesche e d’Uve da mangiare, e procurerò d’averne maggior quantità e varietà per gli anni venturi. Quanto all’uva, le manderò barbatelle in vece di maglioli, per maggior sicurezza che si attacchino, e perchè ne abbia il frutto più presto.
            Quando ero in Pollonia diedi a frutto al C. G. P. 2500 zecchini, a condizione che doveva restituirmi il capitale il 13 xbre 1794. Sul principio pagò il frutto puntualmente, e poi, oltre al non avermi reso il capitale, à trascurato di pagare il frutto a segno, che ora al mio credito è di 3090. S’io moio prima d’esser pagato, è certo che la mia povera vedova e la mia cara Orfalina non n’avranno mai un soldo. L’inc. d’A. di Russia in Genova, mio A. mi da le maggiori speranze, che l’Imper. A., se ricorro a lui, mi farà pagare anche le spese di viaggio, e il Principino Cz., mio vero Amico, che qua […]ebbe in Parigi, è l’intimo Amico di Alessandro. Ecco il motivo che mi fa intraprendere un sì lungo e disastroso viaggio, mentre cammino verso i 72 anni, e che m’impedisce di poter soccorrere adesso la famiglia Derieux; [per] cui ò speso in altri tempi più di 300 lire st.
            Mi conservi la sua tanto a me cara benevolenza, e mi creda di vero cuore Suo Aff:mo
            Servo e Amico &c.
           
            Editors’ Translation
            
              TO Jefferson
              Pisa, 10 April 1802.
            I received your two letters of 29 April 1800 and 17 March 1801, respectively, among the letters which came to me from Milan as I was about to leave. I learn from these that all my letters, from 8 December 1797 to 7 December 1800, have been lost, and that your letters to me have suffered the same fate. In sending you a copy of 5 February 1801, of my previous letter of 6 December 1800, I added a brief description of the sufferings of poor Italy, wherein you will have noted that the seats of the sciences, instead of being respected as you had supposed, have been the most persecuted and tortured. Subsequently, I wrote you on 2 July, adding, to a copy of my letter of the 30th of the aforementioned month, that the messenger, bearer of the original copy, had been assassinated in Provence. At the same time I sent you the Tuscan translation of the inspired speech you delivered on assuming the presidency of the United States. On 28 September, I wrote you a few lines about the four kinds of peach stones which I had sent you. On 15 November, I sent you word about a bill of exchange for 1417 francs, 10 sous, sent to me by Mr. John Barnes of Georgetown through our friends the Van Staphorsts. I said that I believed it came from you, although I never received any word to that effect either before or since. I sent you a second copy of my letter of 2 July, and a copy of the second edition of your speech, now corrected and no longer full of errors as it was in the first printing, which I had had no chance to correct. In several of the aforementioned letters I mentioned some facts to show the need for putting the consulates of the Italian ports on a firmer footing, or at least why we should have a salaried consul general, or better a chargé d’affaires, with power to deal directly with the various governments. Now I insist more than ever that such steps are necessary, because of what I heard recently in Leghorn from persons whose sincerity I cannot doubt. Someone is needed here not only to supervise over the conduct of the consuls and vice-consuls, as I have already stated in at least two letters, but further, to influence by the weight of his own reputation the conduct of Americans who, led astray either by our enemies, or by other persons who for selfish reasons wish to lead them into error, behave in a less than favorable manner, reflect little honor on their compatriots, and harm American commerce.
            You will probably have received all the letters I have sent you since the one of 6 December 1800 by American ships. I also hope to receive yours by the same channel, since American vessels can sail directly from Leghorn to various American ports.
            If I return in time, as I hope to do, this year I shall send you a few young shoots of good peach trees and some edible grapes. In the future I shall not fail to see to it that you get more and of greater variety. As for the grapes, I shall send you shoots rather than slips, not only in the hope that they may take root with greater certainty, but also in order that you may enjoy their fruit much earlier.
            When I was in Poland, I entrusted to the C.G.P. 2500 zecchini at an interest, on the condition that he returned to me my principal by 13 December 1794. At first, he paid the interest punctually, but then he not only failed to return the initial capital (the principal), but he also omitted to pay the interest on time. As a result, he now owes me 3090 zecchini. If I die before being paid, it is clear that my poor widow and my dear “orphelina” will never get a dime. The chargé d’affaires in Genoa, a friend to me, gives me high hopes that the Emperor A. will have my travel expenses covered, if I appeal to him, and the young prince Cz, who […] in Paris, is intimate friend to Alexander. This is the reason why I undertake such a long and dangerous journey as I approach 72 years of age and that prevents me from helping, at this moment, the Derieux, for whom in the past I have already spent more than 300 pounds. I hope you will maintain your benevolence to me, which is so dear to me, and trust that I am truly your most affectionate servant and friend etc.
          